11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In the interest of H.A.B. and J.B., children, * From the 29th District Court
                                               of Palo Pinto County,
                                               Trial Court No. C46657.

No. 11-16-00249-CV                           * December 8, 2016

                                             * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

   This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.